961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Louis ABBOTT, Jr., Appellant.
No. 90-3187.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1992.

Before RUTH BADER GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   After full consideration of the issues presented, the court is satisfied that appropriate disposition of the appeal does not warrant a published opinion.   See D.C.Cir.Rule 14(c).


2
The circumstances surrounding Detective Huffman's questioning of defendant did not constitute a seizure in violation of the Fourth Amendment.   See, e.g., Florida v. Bostick, 111 S.Ct. 2382, 2386-87 (1991);   United States v. Lewis, 921 F.2d 1294, 1297-1300 (D.C.Cir.1990).   In view of Abbott's disclaimer of ownership, it was proper for Detective Huffman to treat the coat, which contained contraband, as abandoned.   See, e.g., United States v. Thomas, 864 F.2d 843, 845-47 (D.C.Cir.1989).   The court's direction that Abbott put on the coat and walk in front of the jury revealed no information within Abbott's "personal knowledge," and therefore did not violate Abbott's Fifth Amendment privilege.   See, e.g., United States v. Roberts, 481 F.2d 892, 894 (5th Cir.1973) (Fifth Amendment affords no protection against order requiring defendant to put on stocking mask worn during robbery).   Finally, there being no dispute that Abbott's prior offense ranked as a "felony" under New York law, the district court properly enhanced the sentence under 21 U.S.C. § 841(b).   See 21 U.S.C. § 802(13) (defining "felony");  United States v. Clark, No. 91-3036, slip op. at 3-4 (D.C.Cir. Feb. 14, 1992).   For the reasons stated, it is


3
ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).